DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1, 4, 15, 16, 18, 22, 23, 25 of U.S. Patent No. 11,253,492;
Claims 1-16 of US Patent No. 11,273,134 
Claims 1-30 of US Patent No. 11,253,491
Claims 1-20 of US Patent No. 10,940,124

Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the above listed patents are directed to co administration of 105 mg dextromethorphan and 45 mg bupropion to a patient in need of treatment for depression.  The combination is administered once or twice a day for at least 8 consecutive days.  One would have found it obvious to administer dextromethorphan and bupropion as in a single tablet formulation and determine through routine experimentation the optimal administration schedule with the goal of achieving about 200% of the elimination half-life of dextromethorphan when compared to administration of dextromethorphan alone.

Claims 1-20 of U.S. Patent No. 10,966,942.  Claims are obvious because the ‘942 patent are directed to treatment of major depressive disorder (claim 1) by administering a combination of 105 mg dextromethorphan and 45 mg bupropion (claim 1).  The combination is administered once a day for 3 days and twice a day after (claim 4). Immediate release of dextromethorphan is in claim 5 and sustained release of bupropion is in claim 6.  One would have found it obvious to combine the two active agents into a single tablet formulation having the claimed release profile.  A single tablet would improve rate of compliance and ease of administration.
Claims 1-20 of U.S. Patent No. 10,780,064. Claims are obvious because the ‘064 patent are directed to treatment of major depressive disorder (claim 1) by administering a combination of 105 mg dextromethorphan and 45 mg bupropion (claim 1).  The combination is administered once a day for 3 days and twice a day after (claim 1). Immediate release of dextromethorphan is in claim 8 and sustained release of bupropion is in claim 9.  One would have found it obvious to combine the two active agents into a single tablet formulation having the claimed release profile.  A single tablet would improve rate of compliance and ease of administration.


Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/581,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a method of treating a major depressive disorder wherein the method comprises administration of a combination of about 105 mg dextromethorphan and about 45 mg bupropion.  The combination is administered once for the first three days and twice on the subsequent days.
  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-27 are rejected



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628